BARNARD, P. J.
The appellant was charged with the crime of burglary and with a prior conviction of felony. He admitted the prior conviction and was found guilty of burglary.
The clerk’s transcript was filed in this court on March 22, 1940, and the reporter’s transcript on April 9, 1940. The cause was regularly calendared for June 11, 1940, and no one appeared for the appellant and no briefs have been filed on his behalf. When the cause was called the attorney-general moved for an affirmance under section 1253 of the Penal Code.
The motion is granted and the judgment is affirmed.
Marks, J., concurred.